Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 18, 2020

                                     No. 04-20-00068-CR

                                 James Deangelo JOHSON,
                                        Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CR12139A
                       Honorable Stephanie R. Boyd, Judge Presiding


                                       ORDER
      From the limited record before us, it appears that on January 15, 2020, the trial court
imposed sentence on Appellant. Appellant timely filed a notice of appeal.
       On February 13, 2020, Appellant’s court-appointed counsel filed a motion to withdraw
Appellant’s notice of appeal, which is signed by counsel but is not signed by Appellant. Contra
TEX. R. APP. P. 42.2 (requiring the appellant’s signature to authorize a voluntary motion to
dismiss).
        Counsel’s motion to dismiss this appeal is DENIED without prejudice to filing a motion
with the requisite signatures. See id. (“The appellant and his or her attorney must sign the
written motion to dismiss . . . .”); Conners v. State, 966 S.W.2d 108, 110 (Tex. App.—Houston
[1st Dist.] 1998, pet. ref’d).




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of February, 2020.
___________________________________
Michael A. Cruz,
Clerk of Court